Citation Nr: 0014637	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-06 834	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
degenerative disc disease of the cervical spine at C5-C6, 
effective from September 3, 1989.

2.  Entitlement to a compensable evaluation for a right 
mandible fracture, with temporomandibular joint syndrome, 
effective from September 3, 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 18, 1975, to 
August 2, 1984, and from August 10, 1984, to September 2, 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
following a December 1990 decision by the Washington, DC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for degenerative disc 
disease of the cervical spine at C5-C6 and rated it as 10 
percent disabling, effective from September 3, 1989.  Service 
connection was also granted for a right mandible fracture, 
with temporomandibular joint syndrome, rated as non-
compensably disabling, effective from September 3, 1989.

The Board remanded the veteran's appeal in November 1997 for 
further development.  The Board notes that its November 1997 
remand referred to the claims on appeal as involving 
questions of entitlement to increased ratings.  However, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recently held, in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead represents an appeal of an 
initial rating.  Consequently, the Board has re-characterized 
the issues as evaluations of original awards.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine at C5-C6 
is manifested by subjective complaints of pain on motion with 
functional loss that equates to no more than slight 
limitation of motion and no adverse neurological 
manifestations.

2.  The veteran experiences no disabling residuals of the 
right mandible fracture.



CONCLUSIONS OF LAW

1.  An evaluation greater than 10 percent for degenerative 
disc disease of the cervical spine at C5-C6 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a (Diagnostic Codes 5290, 5293) (1999).

2.  A compensable evaluation for a right mandible fracture 
with temporomandibular joint syndrome is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.150 (Diagnostic Code 9905) (1993); 38 C.F.R. §§ 4.31, 4.150 
(Diagnostic Code 9905) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the evaluations currently in effect 
for his service-connected cervical spine disability and right 
mandible fracture are not adequate.  He asserts that his 
adverse symptomatology more nearly approximates those 
requirements needed to qualify for higher evaluations.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

I.  History

Service medical records show, beginning in October 1986, 
complaints, diagnoses, or treatment for cervical spine and/or 
left shoulder pain.  See treatment records dated in October 
1986 and January 1987 to March 1987.  Initially, the 
diagnoses were cervical spine sprain and left shoulder muscle 
sprain.  See treatment records dated in October 1986 and 
January 1987.  Thereafter, beginning in February 1987, the 
diagnosis was degenerative disc disease at C5-C6.  See 
private treatment record dated in February 1987 and service 
medical records dated February to March 1987.

Service medical records show the veteran's complaints or 
treatment for jaw pain diagnosed as a fractured right 
mandible beginning in October 1978.  They also show his being 
diagnosed with temporomandibular joint syndrome in November 
1979.

At the veteran's first post-service examination, dated in 
April 1990, he complained of upper back pain.  He also 
reported extreme pain, when active, moving his head and arms.  
On cervical spine examination, there was no deformity and no 
localized tenderness.  He had full range of motion of the 
cervical and dorsal spine.  Neurological examination 
disclosed no abnormality.  On further examination, the 
veteran had full range of motion of both temporomandibular 
joints.  The diagnoses included neck pain.

Thereafter, at a January 1997 examination, the veteran 
reported that he had injured his neck playing basketball in 
1986 and thereafter had neck pain that, among other things, 
prohibited him from lifting his children.  Next, he reported 
that x-rays, taken in approximately 1987, disclosed 
degenerative changes.  The veteran reported that, while his 
cervical spine disability did not interfere with his 
employment, it did prevent him from playing sports.  He also 
reported that neck rotation was limited by pain in cold 
weather.  He had periodic headaches, his left leg 
"twitched" occasionally, and he had paresthesia in his 
lower extremities when he was tired.  On examination, the 
cervical spine had full range of motion in all directions 
which was pain free.

As to his right mandible, the January 1997 examiner reported 
that it caused no ongoing problems.  His chewing was fine 
and, while he previously had had difficulty with subluxation 
of his temporomandibular joint, this was no longer a problem. 

Lastly, at a February 1997 examination, it was reported that 
the veteran had had a cervical spine injury and degenerative 
changes at C5-C6.  On examination, the cervical spine had 
full range of motion.  Neurological examination disclosed no 
abnormalities.  Moreover, reflexes, tone, and power were 
normal.  The February 

1997 examiner reported that the veteran had C5-C6 "cervical 
degeneration with only moderate restrictions and pain 
syndrome and tension in cold weather."

As to his right mandible, the February 1997 examiner reported 
that the veteran's head, face, and neck were normal. 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1999).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

In addition, when evaluating loss of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca v. Brown, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  

Cervical Spine Disability

Historically, service connection has been granted for 
degenerative disc disease of the cervical spine at C5-C6, 
which was evaluated by the RO as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  See RO decision entered in December 1990.  Given 
the 10 percent disability rating currently assigned for the 
veteran's service-connected cervical spine disability, the 

veteran will only be entitled to an higher evaluation under 
potentially applicable Diagnostic Codes if he has a fracture 
with cord involvement requiring long leg braces or being 
bedridden (100 percent), or a fracture of the vertebra 
without cord involvement but leading to abnormal mobility 
requiring a neck brace (60 percent).  Diagnostic Code 5285.  
In addition, Diagnostic Code 5285 provides that an additional 
10 percent rating may be added to a veteran's existing 
evaluation on account of a demonstrable deformity of a 
vertebral body.  Complete ankylosis of the spine at a 
favorable angle (60 percent) (Diagnostic Code 5286), 
ankylosis of the cervical spine at a favorable angle (30 
percent) or ankylosis of the cervical spine at an unfavorable 
angle (40 percent) (Diagnostic Code 5289) would justify a 
higher evaluation.  Also, moderate limitation in the range of 
motion of the cervical spine (20 percent) or severe 
limitation in the range of motion of the cervical spine (30 
percent) would warrant a higher rating.  Diagnostic Code 
5290.  Finally, problems compatible with intervertebral disc 
syndrome with "moderate" symptoms, recurring attacks (20 
percent), problems compatible with intervertebral disc 
syndrome with "severe" symptoms, recurring attacks with 
intermittent relief (40 percent), or problems compatible with 
intervertebral disc syndrome with pronounced symptoms (60 
percent) would justify a higher rating.  Diagnostic Code 
5293.

First, as for whether a higher evaluation may be assigned 
under Diagnostic Code 5293, the Board finds that the evidence 
does not disclose problems tantamount to moderate 
intervertebral disc syndrome.  The April 1990, January 1997, 
and February 1997 VA reports show that the veteran complained 
of upper back and/or neck pain.  However, upon examination 
the cervical spine motion was full, neurological examination 
was normal, and no findings were made that the pain radiated.  
Therefore, because there is no evidence in the record that 
suggests any adverse neurological symptomatology with 
recurring attacks, the Board does not find that the veteran's 
functional losses equate to the debility contemplated by the 
20 percent evaluation for intervertebral disc syndrome.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

Whether evaluating the veteran's cervical spine disability 
under Diagnostic Code 5286, 5287, 5285 or 5290, a higher 
evaluation is not warranted.  The Board notes that the 
veteran's claims file does not contain a diagnosis of 
ankylosis of the cervical spine.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  In the absence of ankylosis, the 
Board may not rate his service-connected cervical spine 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Consequently, a higher evaluation is not warranted 
for the veteran's service-connected cervical spine disability 
under either Diagnostic Code 5286 or Diagnostic Code 5287.

The Board next turns to the appropriateness of evaluating the 
veteran's service-connected cervical spine disability under 
Diagnostic Code 5285.  However, there is no suggestion in the 
record that the veteran had ever fractured a vertebra.  See 
service medical records.  There being no demonstrable 
vertebral deformity due to fracture, a 10 percent evaluation 
may not be added to the rating already in place for 
limitation of motion.  Furthermore, the veteran's service-
connected cervical spine disability has not been shown to 
cause adverse symptomatology to the extent contemplated by a 
60 percent or 100 percent rating under Diagnostic Code 5285, 
such as cord involvement requiring long leg braces.  In fact, 
at all of the aforementioned VA examinations, the veteran was 
able to bend his neck and he had no adverse neurological 
symptomatology.  Consequently, a higher evaluation is not 
warranted for the veteran's service-connected cervical spine 
disability under Diagnostic Code 5285. 

As for Diagnostic Code 5290, the Board notes that range of 
motion studies at all the veteran's VA examinations revealed 
full motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).  Therefore, the Board finds that the veteran's 
symptoms suggest difficulties that more nearly approximate 
the criteria for a 10 percent evaluation under Diagnostic 
Code 5290.  38 C.F.R. § 4.71a (1999).  In other words, the 
cervical spine does not cause functional impairment 
tantamount to moderate limitation of motion.  The February 
1997 examiner reported that the veteran had C5-C6 "cervical 
degeneration with only moderate restrictions and pain 
syndrome and tension in cold weather."  However, the salient 
point to be made in this regard 

is that even though he may have pain, primarily with twisting 
his neck in cold weather, consideration of §§ 4.40, 4.45 does 
not lead the Board to conclude that the functional losses he 
experiences equate to more than slight limitation of motion 
of the cervical spine or to more than the level of disability 
contemplated by the 10 percent rating under Diagnostic Code 
5293.  This is so because the objective medical evidence of 
record shows full cervical spine range of motion at all of 
his post-service examinations and it has clearly been noted 
that his motion was pain free.  The Board finds that the 
characterization of the veteran's restrictions as 
"moderate" is not as helpful to a determination of the 
rating to be assigned as the clinical findings clearly show 
no pain or limitation of motion.  See § 4.40 (pain must be 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion).  Indeed, it 
appears that the examiner's assessment was made on the basis 
of the veteran's own account without support in the clinical 
findings as required by § 4.40.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
even when taking into account the veteran's complaints of 
pain.

Moreover, while it might be argued that the Board's analysis 
should include consideration of whether separate evaluations 
are warranted for limitation of motion and intervertebral 
disc syndrome, it should be pointed out that each of the 
foregoing Diagnostic Codes by which a cervical spine 
disability is ratable contemplates limitation of motion.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, assigning 
separate evaluations on the basis of both limitation of 
motion and other symptoms, such as that set forth in 
Diagnostic Code 5293, would be inappropriate.  Id; 38 C.F.R. 
§ 4.14 (1999).

Right Mandible Fracture

Historically, service connection was granted for right 
mandible fracture, with temporomandibular joint syndrome, and 
this was rated noncompensably disabling.  See 38 C.F.R. § 
4.114 Diagnostic Code 7200 (mouth injuries are to be rated as 

disfigurement and based on the degree of impairment of 
mastication).  Diagnostic Code 9905 allows for ratings based 
on temporomandibular articulation.  See RO decision entered 
in December 1990. 

Before specifically addressing the question of entitlement to 
a higher evaluation, it should be pointed out that the 
schedular criteria by which dental and oral disabilities, 
including temporomandibular articulation, are rated changed 
during the pendency of the veteran's appeal to the Board.  
See 59 Fed. Reg. 2530 (Jan. 18, 1994) (effective Feb. 17, 
1994).  Therefore, adjudication of a claim for a higher 
evaluation must now include consideration of both the old and 
the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  Id.  (The 
Board notes that the veteran was advised of the new criteria 
in the May 1997 supplemental statement of the case.)

As for Diagnostic Code 9905, under the new schedular 
criteria, limitation of motion of temporomandibular 
articulation is rated based on inter-incisal range of motion.  
Specifically, a 40 percent evaluation is warranted when 
motion is from 0 to 10 millimeters.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1999).  A 30 percent evaluation is 
warranted when motion is from 11 to 20 millimeters.  Id.  A 
20 percent evaluation is warranted when motion is from 21 to 
30 millimeters.  Id.  A 10 percent evaluation is warranted 
when motion is from 31 to 40 mm.  Id.  Limitation of motion 
of the lateral excursion from 0 to 4 millimeters warrants a 
10 percent evaluation.  Id.

The criteria in effect prior to those listed above provided a 
40 percent evaluation for motion limited to 1/4 inch or 6.3 
millimeters.  38 C.F.R. § 4.150, Diagnostic Code 9905 (1993).  
A 20 percent evaluation was warranted for motion limited to 
1/2 inch or 12.7 millimeters.  Id.  A 10 percent evaluation 
was warranted for any definite limitation, which interfered 
with mastication or speech.  Id.

The Board notes that the examiners at the veteran's post-
service examinations opined, as to residuals of a right 
mandible fracture, that he had no abnormality.  His 
temporomandibular joint had full range of motion, his chewing 
was fine, and his face was normal.  In addition, the January 
1997 examiner reported that the veteran claimed no ongoing 
problems and that his temporomandibular joint no longer 
subluxated.  Accordingly, the temporomandibular joint does 
not experience any reduced motion so as to warrant a 
compensable evaluation under either new or old Diagnostic 
Code 9905.  38 C.F.R. §4.31.  Therefore, based on the 
objective clinical findings that the temporomandibular joint 
does not have any limitation of motion, interference with 
mastication, or interference with speech, a compensable 
evaluation is not warranted under either new or old 
Diagnostic Code 9905.  Id.

Although a higher evaluation may be assigned on account of 
functional loss that equates to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that, the veteran has not 
complained of pain or other functional impairment.  
Therefore, consideration of §§ 4.40, 4.45 does not result in 
a higher (compensable) rating.

As for whether the fracture residuals included disfigurement 
for which a compensable rating might be assigned under 
38 C.F.R. § 4.118, the Board notes that no such problem has 
been shown.  As noted above, the face has been found to be 
normal.  

In conclusion, higher evaluations are not warranted for 
either disability because, for the reasons already 
enunciated, a preponderance of the evidence is against the 
claims.  This is true throughout the period of time during 
which the claims have been pending.  Fenderson, supra.


ORDER

An evaluation greater than 10 percent for degenerative disc 
disease of the cervical spine at C5-C6 is denied.

A compensable evaluation for a right mandible fracture with 
temporomandibular joint syndrome is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

